SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment be AFFIRMED.
Francisco Rivera appeals from a judgment entered on October 4, 2004 in the United States District Court for the Southern District of New York (McMahon, J.), sentencing Rivera to 24 months’ imprisonment for violating a condition of his supervised release. We assume familiarity with the facts, procedural history, and issues presented on appeal.
1. The district court’s sentence was reasonable. See United States v. Fleming, 397 F.3d 95, 99 (2d Cir.2005) (sentence imposed for violation of supervised release reviewed for reasonableness); United States v. Pelensky, 129 F.3d 63, 69 (2d Cir.1997) (“[T]he court ultimately has broad discretion to revoke its previous sentence [of supervised release] and impose a term of imprisonment up to the statutory maximum.” (quotation marks omitted)).
2. The district court’s statements regarding punishment and counseling do not constitute plain error. See United States v. Diaz, 176 F.3d 52, 117 (2d Cir.1999) (unpreserved objection subject to plain error review); United States v. Crowley, 318 F.3d 401, 415 (2d Cir.2003) (plain error entails, inter alia, a “clear or obvious deviation from current law” (quotation marks omitted)).
We have considered all of Rivera’s arguments and find each of them to be without merit. The judgment is AFFIRMED.